Citation Nr: 1537887	
Decision Date: 09/04/15    Archive Date: 09/10/15

DOCKET NO.  10-45 234	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of service connection for a psychiatric disorder, to include posttraumatic stress disorder (PTSD).

2.  Whether new and material evidence has been received to reopen a claim of service connection for headaches due to post-concussion syndrome.

3.  Entitlement to service connection for a low back disorder.


REPRESENTATION

Appellant represented by:	Jill Mitchell, Attorney


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

K. Hughes, Counsel


INTRODUCTION

The Veteran had active military service from November 1974 to March 1975, August 1975 to September 1979 and December 1979 to January 1992. 

These matters come before the Board of Veterans' Appeals (Board) from a February 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  

In June 2010 a hearing was held before a Decision Review Officer (DRO); a transcript is in the record.  In his October 2010 substantive appeal, the Veteran requested a Travel Board hearing; he withdrew that request in correspondence received from him in September 2011 and subsequently from his attorney.  

In December 2014, the Veteran's attorney submitted additional evidence directly to the Board with a waiver of RO (Agency of Original Jurisdiction (AOJ)) consideration.  

The RO has addressed the issues of service connection for PTSD and a psychiatric disability other than PTSD separately.  However, under the guidelines of Clemons v. Shinseki, 23 Vet. App. 1, 5-6 (2009), the issues have been merged to encompass any psychiatric disability, however diagnosed, as characterized on the preceding page.

Review of the record reflects that the Veteran submitted an application for a total disability rating based on individual unemployability (TDIU) in March 2008 which has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over this matter, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015).

The issues of service connection for headaches and a psychiatric disorder (on the merits) as well as a low back disorder are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  An unappealed August 1992 rating decision denied the Veteran service connection for a psychiatric disorder and PTSD, based essentially on a finding that a psychiatric disorder (situational reaction) was not shown at service separation and PTSD was not shown by the evidence of record.  

2.  Evidence received since the August 1992 rating decision includes findings of a psychiatric disorder (major depressive disorder (MDD) and PTSD); relates to an unestablished fact necessary to substantiate the claim of service connection for a psychiatric disorder to include PTSD; and raises a reasonable possibility of substantiating the claim.

3.  An unappealed August 1992 rating decision denied the Veteran service connection for headaches due to post-concussion syndrome, based essentially on a finding that headaches due to post-concussion syndrome were not shown at service separation.  

4.  Evidence received since the August 1992 rating decision suggests that the Veteran's current headaches may be due to head injury in service; relates to an unestablished fact necessary to substantiate the claim of service connection for headaches due to post-concussion syndrome, and raises a reasonable possibility of substantiating such claim.



CONCLUSIONS OF LAW

1.  New and material evidence has been received and the claim of service connection for a psychiatric disorder to include PTSD may be reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. § 3.156 (2015).

2.  New and material evidence has been received and the claim of service connection for headaches due to post-concussion syndrome may be reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. § 3.156 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  Given the favorable disposition on the claims to reopen, no further discussion of the duties is necessary.  

Legal Criteria, Factual Background, and Analysis

The Board has reviewed all of the evidence in the record, with an emphasis on the evidence relevant to these appeals.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence as appropriate, and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claims. 

As a general rule, a claim shall be reopened and reviewed if new and material evidence is presented or secured with respect to a claim that is final.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  When a claimant seeks to reopen a final decision, the first inquiry is whether the evidence obtained after the last disallowance is "new and material."  Under 38 C.F.R. § 3.156(a), new evidence means evidence not previously submitted to agency decision makers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

An unappealed August 1992 rating decision denied service connection for a psychiatric disorder and PTSD based essentially on a finding that a psychiatric disorder (situational reaction) was not shown at service separation and PTSD was not shown by the evidence of record.  This rating decision also denied service connection for headaches due to post-concussion syndrome because such was not shown at service separation.  The Veteran did not perfect an appeal or submit new and material evidence within the appeal period.  The August 1992 RO denials are therefore final.  See 38 U.S.C.A. § 7105(c); 38 C.F.R. §§ 3.104, 3.156(a)-(b), 20.302, 20.1103.

Evidence previously considered in the August 1992 rating decision includes the Veteran's service treatment records (STRs) which show treatment for flash burn of the eyes in July 1982, concussive symptoms due to head trauma in March 1991, and recurrent mental health issues (including hospitalizations in July 1979 for overdose and January 1983 for "threatening to commit suicide.")  On May 1992 separation examination, the Veteran reported a history of frequent or severe headaches after his 1991 head trauma, depression or excessive worry, nervous trouble and being a recovering alcoholic since August 1990.  He was clinically normal on psychiatric evaluation.  

Newly received evidence includes statements from VA and private mental health treatment providers who opine that the Veteran has psychiatric impairment, including PTSD and depression, as a result of his non-combat trauma (head and flash burn injuries) in service.  See January 2008, May 2008, March 1991, September 2009 and November 2011 statements from T. O. Rentz, Ph.D.; November 2011 statement from D. Ybarra-Salina, M.D. and October 2014 statement from J. H. Smith, Ph.D.  

Regarding headaches, the newly received evidence includes an August 2010 VA examination report by a general surgeon who opined that the Veteran's "[r]ecurrent headaches in the occipital area of the head thought to be due to injury in the posterior aspect of his head.  The impression has been that these are post-traumatic headaches and it is felt by the examiner that more likely than not this is due to post-concussion type headache."  [Notably, the general surgeon "deferred" to the opinion of the neurologist who also examined the Veteran in September 2010.  As explained in the remand below, the September 2010 opinion of the neurologist is inadequate for rating purposes.]

The newly submitted evidence indicates that the Veteran has headaches and a psychiatric disorder, including PTSD and MDD, as a result of his active duty service.  As the previous denial was based on findings that headaches and a psychiatric disorder (situational reaction) were not shown at service separation and PTSD was not shown by the evidence of record, the evidence suggesting that the Veteran has a current headache and psychiatric disorder, including PTSD and MDD, due to service is new and material.  As new and material evidence to reopen the claims of service connection for a psychiatric disorder, PTSD and headaches has been received, the claims are reopened.

De novo consideration of the reopened claims is addressed in the remand below.


ORDER

New and material evidence having been received, the claim of service connection for a psychiatric disorder, including PTSD, is reopened; to this extent, the appeal is granted.

New and material evidence having been received, the claim of service connection for headaches due to post-concussion syndrome is reopened; to this extent, the appeal is granted.

REMAND

The Board finds that further development of the record is necessary to comply with VA's duty to assist the appellant in the development of facts pertinent to his claims.  See 38 C.F.R. § 3.159. 

Review of the record shows that the Veteran is in receipt of ongoing treatment for his claimed mental health and back disorders.  Updated treatment records should be obtained and associated with the claims file (and VA records are constructively of record).

An August 2011 letter from the Social Security Administration (SSA) shows that the Veteran has been awarded disability benefits.  The medical records considered by SSA are not associated with the record, may contain pertinent information, and must be secured.  See Murincsak v. Derwinski, 2 Vet. App. 363 (1992).

Headaches

On September 2010 VA neurologic examination, the examiner concluded in summary fashion that "[s]ince there was no [history] of TBI [traumatic brain injury] and the veteran has complicating issues such as ETOH [alcohol] dependence [history] and depression this exam was done under neuro misc, and not TBI.  His exam is normal except for cranial tenderness consistent with occipital neuralgia."  However, in providing this statement, the examiner failed to provide a specific etiology opinion, address the statement of the August 2010 general surgeon (that the Veteran "more likely than not" has post-concussion type headaches) or the Veteran's treatment for post concussive syndrome in service.  Accordingly, the Board finds this examination inadequate for rating purposes.  Moreover, the finding that there was no history of TBI without further explanation appears to conflict with the Veteran's STRs which show that he sustained a head injury and was treated for "post concussive syndrome."  


Psychiatric/PTSD

The evidence of record shows that the Veteran's mental health symptoms have been diagnosed as PTSD and MDD.  He claims that his psychiatric disorders, including PTSD, are the result of traumatic incidents (flash burns of the eyes and head trauma) in service which, as noted above, are verified by his STRs.  

Further, his STRs and post-service treatment records suggest that his psychiatric disorder may have pre-existed his military service.  Specifically, a June 1976 STR notes that the Veteran "relates a history of chaotic child-hood.  The father deserted the family when he was four, the mother remarried when he was 5 to a brutalizing stepfather who drank heavily, beat the children, and acted out sexually himself and also encouraged a chaotic sexual development within the family.  The patient finally called the police at age 14, which began a series of stays at foster homes and state institutions."  Similarly, an October 2014 statement from a private psychologist notes that "[t]he fact that Veteran had a pre-service propensity for developing a personality disorder does not, in any way, preclude or prevent the development of severe depression, marked anxiety, and PTSD which are related to his traumatic experiences in the service."  

In this regard, it is noted that every Veteran shall be taken to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at the time of the examination, acceptance, and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).  Thus, there is a rebuttable presumption of soundness unless a condition is noted at entry.  To rebut the presumption of sound condition under 38 U.S.C.A. § 1111, VA must show by clear and unmistakable evidence both that the disease or injury existed prior to service and that the disease or injury was not aggravated by service.  See Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004). 

The Veteran was clinically normal on psychiatric examination for enlistment in September 1974 and August 1975; however, an enlistment examination report for his period of active duty service beginning in December 1979 is not available for review.  Notably, he was clinically normal on psychiatric examination for separation in August 1979.  He is presumed sound on entry to service regarding a psychiatric disability.

On August 2010 VA PTSD examination, the examiner opined that the Veteran does not meet the criteria for PTSD.  However, in providing this opinion the examiner failed to address the January 2008, May 2008, March 1991 and September 2009 statements from T. O. Rentz, Ph.D. which were available for review at the time of the examination or provide an opinion as to the etiology of the Veteran's MDD.  Accordingly, this examination is inadequate for rating purposes.  Another examination to secure medical nexus opinions, including as to aggravation of any pre-enlistment psychiatric disorder(s), and to reconcile the conflicting opinions is necessary.  

Low Back

An October 2010 VA joints examination report includes the opinion that "it is less likely than not" that the Veteran's lumbar spine degenerative disc disease is caused by or a result of his inservice injuries because it is "most consistent with normal age related degenerative changes" and "less consistent with traumatic injury."  The Veteran has testified that his back disability is the result of heavy lifting during service (over the years the injury is still there), his STRs show treatment for acute back pain and he reported a history of recurrent back pain in May 1992 on service separation examination.  Because the October 2010 opinion does not address the Veteran's competent allegations of ongoing back complaints since service, it is inadequate for rating purposes.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007) (finding that an examination must consider lay evidence of in-service incurrence or continuity of symptomatology since service); Barr v. Nicholson, 21 Vet. App. 303 (2007) (finding that VA must provide an examination that is adequate for rating purposes).  Hence, another examination to secure a medical nexus opinion is necessary.  


Accordingly, the case is REMANDED for the following action:

1.  The AOJ should undertake appropriate development to obtain any outstanding records pertinent to the Veteran's claims, to include updated VA treatment records.

2.  Request from the SSA any records pertinent to the Veteran's claim for SSA disability benefits as well as the medical records relied upon concerning that claim.

3.  After the development sought above, the AOJ should arrange for the Veteran to be afforded a VA traumatic brain injury (TBI) protocol examination to ascertain whether he has TBI residuals from a head injury in service and, if so, to identify the nature of such residuals (claimed to be headaches and a psychiatric disability, including PTSD).  The Veteran's entire record must be reviewed by the examiner.  All indicated tests or studies should be completed.  The current Compensation and Pension Service TBI Examination Guidelines must be followed and all findings must be reported in detail.  The examiner must review the Veteran's STRs, post-service treatment records and prior VA examination reports.  Based on review of the record, and interview and examination of the Veteran, the examiner should provide opinions that respond to the following:

a)  Does the Veteran currently have, or at any time during the pendency of this claim is he shown to have had, residuals of a TBI in service?  If the response is no, the examiner must reconcile that conclusion with the STRs showing treatment for post-concussive syndrome.  

b)  If the Veteran is found to have, or during the pendency of this claim to have had, a post-concussive syndrome/residuals of TBI in service, the examiner should identify all symptoms of such disability, to specifically include headaches and psychiatric impairment. 

c)  If the Veteran is determined to not have/have had residuals of a TBI, but exhibits (or during the pendency of this appeal has exhibited) any of the claimed symptoms alleged or noted in the record, the examiner should identify the [non-TBI] etiology for each such symptom considered more likely. 

The examiner must explain the rationale for all opinions, citing to supporting factual data.

4.  After the development sought above, the AOJ must arrange for a psychiatric examination of the Veteran to determine the nature and likely etiology of his acquired psychiatric disability, to include PTSD and MDD.  The entire record must be reviewed by the examiner in conjunction with the examination.  Based on a review of the record, and examination of the Veteran, the examiner should provide opinions that respond to the following:

a)  Please identify (by diagnosis) each psychiatric disability found.  Specifically, does the Veteran have a diagnosis of PTSD under DSM-V criteria?  If so, the examiner should identify the stressor relied upon for that diagnosis.  If PTSD is not diagnosed, please identify the symptoms/criteria for such diagnosis found lacking.

b)  For each acquired psychiatric disorder other than PTSD that is currently shown or that has been manifested at any time during the appeal period, the examiner should express an opinion as to whether any such disability clearly and unmistakably preexisted service.  The examiner should cite to specific contemporaneous medical evidence that supports this opinion.  With respect to any acquired psychiatric disorder that the examiner believes clearly and unmistakably preexisted service, the examiner should provide an opinion as to whether it is clear and unmistakable that the disorder was not permanently aggravated by service.  Again, specific medical evidence should be cited with regard to any opinions provided. 

c)  If the examiner determines that the evidence does not clearly and unmistakably reflect that the Veteran's acquired psychiatric disorder pre-existed service, the examiner should provide an opinion as to whether it is at least as likely as not (i.e. probability of 50 percent or greater) that such disability was either incurred in, or is otherwise related to, the Veteran's active military service.

d)  If a personality disorder is found, the examiner should offer an opinion as to whether such disorder was subject to a superimposed disease or injury in service, or was otherwise aggravated by service.

e)  If the Veteran has been found to have sustained a TBI in service, the examiner should further opine whether any diagnosed psychiatric disorder at least as likely as not (i.e. probability of 50 percent or greater) is secondary  to (caused or aggravated by) the TBI.  The examiner must explain the rationale for all opinions.

If the examiner does not find a link between any acquired psychiatric disability and the Veteran's military service, he/she should address and reconcile his/her opinion with the VA and private findings and opinions in support of the Veteran's claim. 

The examiner must include a complete rationale for all opinions.  The examiner is advised that the Veteran is competent to report his symptoms and history.  Such reports must be acknowledged and considered in formulating any opinion.  If the examiner rejects the Veteran's reports, the examiner must provide an explanation for such rejection.  If the examiner determines that the questions cannot be resolved without resorting to speculation, then an explanation as to why this is so must be provided.

5.  Thereafter, arrange for the Veteran to be examined by an orthopedist to determine the nature and likely etiology of his back disorder.  The entire record must be reviewed by the examiner in conjunction with the examination.  All indicated studies or tests must be done.  Based on review of the record, and interview and examination of the Veteran, the examiner should provide opinions that respond to the following:

a)  Please identify (by medical diagnosis) each back disability entity found. 

b)  Please identify the likely etiology for each back disability entity diagnosed.  Specifically, is it at least as likely as not (a 50 percent or better probability) that such is related to the Veteran's service, including the back complaints/findings noted in service?  The examiner is to specifically consider and address the Veteran's assertions regarding his in-service back symptoms and post-service continuity of such symptoms.

The examiner must explain the rationale for all opinions, citing to supporting factual data and medical literature, as appropriate.  If the examiner determines that the questions cannot be resolved without resorting to speculation, then an explanation as to why this is so must be provided.

6.  The AOJ should then review the record and readjudicate the Veteran's claims.  If any remain denied, issue an appropriate supplemental statement of the case and afford the Veteran and his representative opportunity to respond.  The case should then be returned to the Board, if in order, for further review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


